Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of invention Group I, claims 1 – 10, in the reply filed on October 05, 2021 is acknowledged. The traversal is on the ground(s) that the Office’s proposed reasoning apparently relies on a distinction between “spraying” the modifying agent, as proposed by the Office, and the claimed “mixing” of the fibers with the modifying agent.  In response, the examiner notes that the requirement is based on that the product as claimed can be produced by another and materially different process such as applying the modifying agent, by spraying it on the surface of the glass fiber during the latest steps of producing the glass fiber. Further, the examiner nots that the “claimed method” is completely silent regarding said steps. The requirement is still deemed proper and is therefore made FINAL. Claims 11 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 6,562,257 B1 (Chen) in view of Shibuya et al. JP 2003048759 A (Shibuya). English abstract of the Shibuya reference is relied upon herein.

Considering claims 1 – 10, Chen teaches at [Claim 1] a pourable or blowable loose-fill insulation product comprising: a) glass fiber insulation wool, said glass fiber insulation wool comprising a plurality of glass fibers each having hydroxyl groups on the surface thereof; b) a blocking agent chemically interacting with said hydroxyl groups which promotes recoverability and prevents bricking in said glass fiber insulation wool; and c) a lubricant promoting recoverability and preventing bricking in said glass fiber insulation wool by minimizing mechanical interactions between each of said plurality of glass fibers; and wherein said pourable or blowable loose-fill insulation product has a percentage recovery of original volume of greater than 70% when a container containing said pourable or blowable loose-fill insulation product in compacted form is 
Moreover, Chen does not specifically recognize that the fatty amine lubricant is tetraethylenepentamine. However, Shibuya teaches a binding agent for glass fiber bundles comprising starch, lubricant, alkali metal phosphate and water. Said lubricant is the reaction product of tetraethylene pentamine and stearic acid in molar ratio of 1:2 (150 g) were dissolved in boiling water to prepare liquid lubricant. Further, Shibuya teaches that the binding agent was used for preparing glass fiber bundle. The binding agent was found to have excellent de-oiling characteristics when compared to conventional binding agent containing phosphate other than alkali metal phosphate [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Shibuya’s lubricant as the lubricant in Chen’s loose fiberfill when it is desired to provide the fill with excellent de-oiling properties. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786